Motion for a reargument and to strike out certain statements contained in the opinion [197 App. Div. 126] denied, with ten dollars costs. Held, that on the trial and when the defendant was being examined by her counsel and she had testified, in substance, that she had not poisoned her brother James, the statement was made, “ Well, of course, you didn’t and everybody knows it, but that is what he is trying to work up.” The inference is natural that the language was used by counsel, and it was prejudicial to plaintiff. It is insisted by counsel for defendant that such statement was not made by him, but was made by the witness, and that the statement in the opinion constitutes an unjust reflection upon. him. The statement was made by someone, and was prejudicial, and the fact that it was not made by counsel would not affect our decision.